DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/03/2020, 09/15/2020, 06/01/2021, 06/07/2021,06/28/2021, 10/25/2021, 12/24/2021, 01/17/2022, and 01/19/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims are objected to because of the following informalities:
Claims 5, 14, and 23 “prompting the user” in line 2 should be --- prompting a user ---.  
Claims 15, “the device” in line 2 should be --- the apparatus ---.
Claim 24, “the device” in line 2 should be --- the server device ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10-17 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by (US Patent No. 8,543,834 B1) hereinafter Barra.

Regarding claim 1 and 10, Barra discloses a method and an apparatus (Fig. 4, apparatus 400) comprising: 
a memory (Fig. 4, memory 420) for storing an application (col. 8, lines 14-19, the processor 410 is capable of processing instructions stored in the memory 420),
the application configured for: 
performing biometric analysis and/or behavioral analysis (col. 4, lines 5-21, the voice biometric engine 116 may compare the audio data to one or more biometric profiles previously stored by the user in a biometric data store 120); and
implementing a biometric/behavioral challenge/Turing test (col. 4, lines 22-34, if the voice data 114 fails biometric authentication, the voice control engine 112 may prompt the user 102 for second utterance…, or the user may provide other input to authenticated instead, such as entering a numeric password on a keypad of the user device); and 
a processor (Fig. 4, processor 410) configured for processing the application (col. 8, lines 14-19, the processor 410 is capable of processing instructions stored in the memory 420).

Regarding claims 2 and 11, Barra discloses the apparatus of claim 10 wherein the application is further configured for providing access to the apparatus/device based on results of the biometric analysis and/or the behavioral analysis and the biometric/behavioral challenge/Turing test (col. 4, lines 35-44).

Regarding claims 3 and 12, Barra discloses the apparatus of claim 10 wherein the biometric analysis includes analyzing: a fingerprint, a hand scan, a vein pattern, an iris scan, a facial scan, a 3D facial scan, a heart rhythm, and/or an ear identification (col. 4, lines 5-21).

Regarding claims 4 and 13, Barra discloses the apparatus of claim 10 wherein the behavioral analysis includes analyzing: voice tenor and patterns, a gait, a typing style, and/or a web page selection/usage (col. 15, lines 4-15).

Regarding claims 5 and 14, Barra discloses the apparatus of claim 10 wherein implementing the biometric/behavioral challenge/Turing test includes prompting the user to perform an action, recording the action and comparing the recorded action with stored action information (col. 4, lines 22-34 and col. 7, lines 5-15).

Regarding claim 6 and 15, Barra discloses the apparatus of claim 14 wherein the action includes speaking a specified, random phrase, and using voice recognition, the 

Regarding claims 7 and 16, Barra discloses the apparatus of claim 10 wherein the biometric/behavioral challenge/Turing test is related to the biometric analysis and/or the behavioral analysis (col. 4, lines 22-34).

Regarding claims 8 and 17, Barra discloses the apparatus of claim 10 wherein the biometric/behavioral challenge/Turing test is unrelated to the biometric analysis and/or behavioral analysis (col. 4, lines 22-34).

Claims 19 and 21-27 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by (US Patent No. 10,019,561 B1) hereinafter Shelton.

Regarding claim 19, Shelton discloses a server device (Fig. 3, authentication engine 120, col. 5, lines 60-61, authentication engine 120 can be running on one or more servers) comprising: 
a memory (Fig. 2, memory 305) for storing an application (col. 9, lines 1-12, Memory 305 may be used to store instructions for running one or more applications or modules on processor(s) 310), 
the application configured for: 
receiving biometric information and/or behavioral information from a user device (col. 9, lines 13-40, interaction module 315 receives interaction from a user or user 
performing biometric analysis and/or behavioral analysis using the biometric information and/or the behavioral information (col. 9, lines 58-67, biometric information analysis module 325 can analyze biometric information (e.g., voice, speech, eye movement, behavioral biometrics, etc); 
receiving test information from a biometric/behavioral challenge/Turing test from the user device (col. 15, lines 37-42, receiving/prompting operation 550 receives or prompts for additional interactions, Additional interactions may include receiving additional voice biometrics from the user, eye movement, or other information that can be used to identify the user); and 
performing biometric/behavioral challenge/Turing test analysis (col. 15, lines 43-45, the additional interactions are analyzed in analyzing voice interaction operation 515 and used to determine an updated or new confidence level of the verification of the user’s identity); and 
a processor (Fig. 2, processor 310) configured for processing the application (col. 9, lines 1-12, Memory 305 may be used to store instructions for running one or more applications or modules on processor(s) 310).

Regarding claim 21, Shelton discloses the server device of claim 19 wherein the biometric analysis includes analyzing: a fingerprint, a hand scan, a vein pattern, an iris scan, a facial scan, a 3D facial scan, a heart rhythm, and/or an ear identification (col. 8, lines 11-29 and col. 9, lines 41-57).

Regarding claim 22, Shelton discloses the server device of claim 19 wherein the behavioral analysis includes analyzing: voice tenor and patterns, a gait, a typing style, and/or a web page selection/usage (col. 15, lines 4-15).

Regarding claim 23, Shelton discloses the server device of claim 19 wherein implementing the biometric/behavioral challenge/Turing test includes prompting the user to perform an action, recording the action and comparing the recorded action with stored action information (col. 4, lines 14-55 and col. 12, lines 25-61).

Regarding claim 24, Shelton discloses the server device of claim 19 wherein the action includes speaking a specified, random phrase, and using voice recognition, the device compares a vocal fingerprint and voice pattern of the user with stored voice information (col. 4, lines 14-55).

Regarding claim 25, Shelton discloses the server device of claim 19 wherein the biometric/behavioral challenge/Turing test is related to the biometric analysis and/or the behavioral analysis (col. 4, lines 25-55).

Regarding claim 26, Shelton discloses the server device of claim 19 wherein the biometric/behavioral challenge/Turing test is unrelated to the biometric analysis and/or behavioral analysis (col. 3, lines 50-59).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barra as applied to claims 1 and 10 above, and further in view of (US Patent No. 10,019,561 B1) hereinafter Shelton.

Regarding claims 9 and 18, Barra discloses the apparatus of claim 10 wherein the application is further configured for affecting a device of a user based on the biometric analysis and/or the behavioral analysis and the biometric/behavioral challenge/Turing test (col. 1, lines 45-59), but does not explicitly disclose affecting a trust score of a user. However, Shelton discloses affecting a trust score of a user based on the biometric analysis and/or the behavioral analysis and the biometric/behavioral challenge/Turing test (col. 14, lines 11-17).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton as applied to claim 19 above, and further in view of Barra (US Patent No. 8,543,834 B1) hereinafter Barra .

Regarding claim 20, Shelton discloses the server device of claim 19 wherein the application is further configured for providing access to application/website/activity based on results of the biometric analysis and/or the behavioral analysis and the biometric/behavioral challenge/Turing test (col. 12, lines 12-15), but does not explicitly disclose providing access to the user device. However, Barra discloses providing access to the user device based on results (col. 4, lines 35-47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Shelton to include providing access to the user device as taught by Barra in order to process a voice action that is associated with the utterance (Barra, abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAOTRAN N TO/           Primary Examiner, Art Unit 2435